Case: 14-15620    Date Filed: 09/16/2015   Page: 1 of 7


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15620
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:95-cr-08089-DTKH-12



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

TERRANCE BERNARD HUTCHINS,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 16, 2015)

Before HULL, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15620     Date Filed: 09/16/2015   Page: 2 of 7


      Terrence Bernard Hutchins, a federal prisoner, pro se appeals the district

court’s (1) dismissal of his Federal Rule of Civil Procedure 60(b) post-judgment

motion for lack of jurisdiction, and (2) dismissal of his subsequent Federal Rule of

Civil Procedure 59(e) motion to alter or amend the judgment.

                      I. PROCEDURAL BACKGROUND

      We review the procedural history in detail because this is not the first time

Hutchins has filed a Rule 60(b) motion as to the final judgment in his 28 U.S.C.

§ 2255 proceedings.

A.    1996 Conviction and First § 2255 Motion

      In 1996, Hutchins was convicted of conspiring to possess cocaine and

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and sentenced to life

imprisonment. In 1999, Hutchins’s conviction and life sentence were affirmed on

direct appeal. United States v. Hutchins, 181 F.3d 107 (11th Cir. 1999) (table).

      In 2000, Hutchins filed his original § 2255 motion, raising, inter alia, a claim

under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963). Specifically,

Hutchins claimed that the government failed to turn over certain FBI-302 reports

of cooperating witnesses’ preliminary statements.

      In 2001, the district court denied Hutchins’s § 2255 motion, concluding, in

part, that his Brady claim (1) was procedurally barred because he did not raise it on

direct appeal, and (2) was “insufficient to warrant relief” because Hutchins relied


                                             2
              Case: 14-15620     Date Filed: 09/16/2015   Page: 3 of 7


only on his good faith belief and did not proffer any evidence showing that the

FBI-302 reports were exculpatory or that the government suppressed them.

      As to the merits ruling, the district court also noted that the government had

“responded that it submitted questionable FBI [reports] to the court, and requested

a determination as to whether the information was Brady information and whether

the [cooperating witnesses’] interviews should be admitted as evidence or not

disclosed” and that Hutchins appeared to be challenging the district court’s earlier

in camera inspection of the questionable FBI reports.

      Both the district court and this Court denied Hutchins’s request for a

Certificate of Appealability (“COA”) as to the denial of his § 2255 motion.

B.    2002 Rule 60(b) Motion to Reopen § 2255 Proceedings

      In 2002, Hutchins filed a motion to reopen the § 2255 proceedings pursuant

to Federal Rule of Civil Procedure 60(b)(2) and (3). Hutchins’s Rule 60(b) motion

contended that newly discovered evidence—FBI-302 reports produced in 2001 in

response to a Freedom of Information Act request—showed the district court’s

denial of his § 2255 motion “was obtained by fraud upon the court by Government

Counsel.” Hutchins pointed to the government’s response to his § 2255 motion

claiming that it “provided all discoverable material before and during trial

proceedings,” and submitted all questionable FBI reports to the trial court for in

camera review. Hutchins maintained that the FBI-302 reports, newly produced in


                                             3
                 Case: 14-15620       Date Filed: 09/16/2015        Page: 4 of 7


2001, showed that “Government Counsel in responding to petitioner’s § 2255

petition, misled the Court concerning . . . whether or not the government disclosed,

at trial, all discoverable FBI documents to the defense or to the trial court for an in

camera inspection.” 1 He also contended that (1) these FBI-302 reports showed

that the government had not in fact complied with Brady during his criminal trial,

and (2) his Rule 60(b) motion asserting fraud should not be treated as a successive

§ 2255 motion.

       On October 4, 2002, the district court denied Hutchins’s Rule 60(b) motion.

The district court stated that (1) Hutchins’s “claim of prosecutorial misconduct”

was procedurally barred because it was not raised on direct appeal, and (2) his

“allegation is insufficient to warrant relief because Mr. Hutchins has not

demonstrated that the FBI reports contained exculpatory information, or that the

government suppressed the evidence.”

C.     2004 Appeal Ruling on 2002 Rule 60(b) Motion

       Hutchins appealed the Rule 60(b) ruling without first obtaining a COA. This

Court ordered a limited remand so the district court could make a COA

determination. See Gonzalez v. Sec’y for Dep’t of Corrs., 366 F.3d 1253, 1263


       1
         Hutchins apparently received at least some of the FBI reports on January 14, 2000,
before he filed his original § 2255. However, Hutchins alleges that the reports were redacted,
and it was not until September 29, 2001, after the district court denied his § 2255 motion, that he
received either additional or unredacted reports. He also alleges that the reports showed that (1)
cooperating witnesses gave prior inconsistent statements, some of which were exculpatory, and
(2) the government’s counsel lied to the § 2255 court.
                                                     4
                Case: 14-15620       Date Filed: 09/16/2015       Page: 5 of 7


(11th Cir. 2004) (en banc) (concluding that 28 U.S.C. § 2253(c)(2)’s COA

requirement applies to Rule 60(b) motions). On remand, the district court denied

Hutchins’s motion for a COA on December 14, 2004, and this Court did as well on

November 9, 2005.

D.     2014 Rule 60(b) Motion to Reopen Initial § 2255 Proceedings

       Almost ten years later, Hutchins filed his instant (and second) Rule 60(b)(3)

motion in 2014.2 This Rule 60(b)(3) motion sought relief from “the district court’s

[2001] judgment denying his initial 28 USC section 2255 petition” and also from

the district court’s 2004 denial of a COA on remand from this Court as to his

earlier Rule 60(b) in his § 2255 proceedings.

       Hutchins’s Rule 60(b)(3) motion again asserted that the government’s

counsel perpetrated a fraud on the § 2255 court by making an “untrue statement”

that the government had disclosed all the FBI-302 reports to either Hutchins or the

trial court. Relying on “intervening” Supreme Court precedent, Hutchins also

argued that his earlier Rule 60(b)(2) and (3) motion should not have been

construed by this Court back in 2004 as a successive § 2255 motion that must

comply with the COA requirements. See Gonzelez v. Crosby, 545 U.S. 524, 125
S. Ct. 2641 (2005).

       2
         Although Hutchins’s 2014 Rule 60(b) motion did not identify a particular subsection of
Rule 60(b), it referred to an “extrinsic misrepresentation” that was “perpetrated on the federal
court,” language tracking Rule 60(b)(3). On appeal, Hutchins clarifies that his 2014 Rule 60(b)
motion was brought pursuant to Rule 60(b)(3).
                                                   5
               Case: 14-15620     Date Filed: 09/16/2015   Page: 6 of 7


      On November 15, 2014, the district court construed Hutchins’s second Rule

60(b) motion filed in 2014 as a successive § 2255 motion and dismissed it for lack

of jurisdiction. On December 5, 2014, the district court also dismissed for lack of

jurisdiction Hutchins’s subsequent Rule 59(e) motion as a successive § 2255

motion.

                                 II. DISCUSSION

      On appeal, Hutchins argues that the district court erred by construing his

2014 Rule 60(b)(3) and 59(e) motions as successive § 2255 motions and

dismissing them for lack of jurisdiction. Hutchins argues the district court erred in

construing his Rule 60(b)(3) and Rule 59(e) motions as successive § 2255 motions

because his claims do not attack the district court’s resolution of the merits of his

Brady claim, but rather raise “some defect in the integrity of the federal habeas

proceedings.” See Gonzalez, 545 U.S. at 532 & nn. 4, 5, 125 S. Ct. at 2648 & nn.

4, 5. Hutchins also claims that he should not have been required to obtain a COA

in 2004 to appeal his 2002 Rule 60(b) motion because that motion was also a Rule

60(b)(3) motion alleging fraud upon the district court in his initial § 2255

proceedings.

      Here, we need not decide whether the district court properly construed

Hutchins’s 2014 Rule 60(b)(3) and 59(e) motions as successive § 2255 motions

because, in any event, Hutchins’s 2014 Rule 60(b)(3) motion was barred by the


                                              6
              Case: 14-15620     Date Filed: 09/16/2015   Page: 7 of 7


one-year statute of limitation in Rule 60(c)(1). See Fed. R. Civ. P. 60(c)(1) (stating

that a motion under Rule 60(b)(1), (2), or (3) must be made “no more than a year

after the entry of the judgment or order or the date of the proceeding”). In

addition, the law of the case doctrine bars the issues about the COA raised in

Hutchins’s motions, regardless of their timeliness. See Mega Life & Health Ins.

Co. v. Pieniozek, 585 F.3d 1399, 1405 (11th Cir. 2009).

      AFFIRMED.




                                             7